Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 20-1477

                   BETZY MILEA GONZALEZ BARRERA,

                               Petitioner,

                                     v.

                       MERRICK B. GARLAND,*
                 UNITED STATES ATTORNEY GENERAL,

                               Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                                  Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Jeffrey B. Rubin, Todd C. Pomerleau, Kimberly A. Williams,
and Rubin Pomerleau PC on brief for petitioner.
     Jeffrey Bossert Clark, Acting Assistant Attorney General,
Civil Division, United States Department of Justice, Emily Anne
Radford, Assistant Director, Office of Immigration Litigation, and
David J. Schor, Trial Attorney, Office of Immigration Litigation,
on brief for respondent.




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Merrick B. Garland has been substituted for former Attorney General
William P. Barr as the respondent.
May 17, 2021
             PER    CURIAM.        After    careful     consideration       of   the

administrative record, the decisions of the immigration judge (IJ)

and the Board of Immigration Appeals (BIA), and the parties'

briefs, we summarily deny the petition for judicial review.                      We

add only a few brief comments.

             With respect to the petitioner's due process claim, the

record bears out that the IJ limited the time allotted for direct

examination.       Nevertheless, the IJ announced this limitation after

the petitioner's counsel told the IJ that the petitioner was only

going   to   testify       to   matters    already    covered    in   her   written

submissions.       Perhaps more importantly, the petitioner does not

indicate what other information she would have provided had she

been permitted to testify at greater length on direct examination.

Since a due process violation requires a showing of prejudice, see

Lopez-Reyes v. Gonzales, 496 F.3d 20, 23 (1st Cir. 2007) ("Absent

cognizable prejudice, there is no due process claim."), this

omission alone is fatal to her due process claim.

             So,    too,    the    petitioner's      claims     for   asylum     and

withholding of removal fail. In her testimony and her accompanying

submissions, the petitioner admitted that she did not know who

threatened her or why she was threatened.                       According to her

account, the written threat that she received was anonymous and

the persons that she heard on her rooftop were unknown to her.

Absent some evidence tying the alleged harm to a statutorily


                                      - 3 -
protected ground, her claims for asylum and withholding of removal

are unavailing.       See 8 U.S.C. § 1231(b)(3)(A); Sanchez-Vasquez v.

Garland, 994 F.3d 40, 47 (1st Cir. 2021) (stating, with respect to

an asylum claim, that "[a] causal connection exists only if the

statutorily protected ground...was 'one central reason' for the

harm alleged" (quoting Singh v. Mukasey, 543 F.3d 1, 5 (1st Cir.

2008)); see also Lopez de Hincapie v. Gonzales, 494 F.3d 213, 220

(1st Cir. 2007) (indicating that similar nexus requirement applies

to withholding of removal).

           Nor does the petitioner's claim under the United Nations

Convention Against Torture (CAT) demand a different result.                        With

respect to that claim, she makes no developed argument in her

appellate brief beyond her due process claim (which we already

have rejected).        This lack of developed argumentation perforce

operates to defeat her CAT claim.             See Ahmed v. Holder, 611 F.3d

90, 98 (1st Cir. 2010) (deeming CAT claim waived where petitioner

"formulated    [no]    developed    argumentation          in    support     of    that

claim"); see also United States v. Zannino, 895 F.2d 1, 17 (1st

Cir.   1990)   ("[I]ssues      adverted      to   in   a    perfunctory      manner,

unaccompanied   by     some   effort    at    developed      argumentation,         are

deemed waived.").

           Finally,     we    discern   no    abuse    of       discretion    in    the

rejection of the petitioner's claim for humanitarian asylum by the

BIA.   As the BIA noted, the petitioner did not raise this subject


                                    - 4 -
before the IJ, and the petitioner points to no material change in

circumstances between the time of the hearing before the IJ and

the time of her belated request for humanitarian asylum before the

BIA.    Cf. Makhoul v. Ashcroft, 387 F.3d 75, 80 (1st Cir. 2004)

(holding that alien who did not raise claim of past persecution

before IJ was precluded from raising it on petition for judicial

review).     Although the petitioner cites Matter of L-S-, 25 I&N

Dec. 705 (BIA 2012), in contending that adjudicators ought to

consider whether aliens are eligible for humanitarian asylum, the

petitioner    omits   the    preceding    statement       that   "every   asylum

applicant    who   arrives    at   this     stage    of    the   analysis    has

demonstrated past persecution," id. at 709. Given the petitioner's

inability to identify either the source of the claimed threat

against her or to establish why she was threatened, see supra, she

has not shown even a prima facie eligibility for humanitarian

asylum.    See Martínez-Pérez v. Sessions, 897 F.3d 33, 42 (1st Cir.

2018)   (explaining    that    a   showing   of     past   persecution      is   a

prerequisite for a grant of humanitarian asylum).

            We need go no further. For the reasons elucidated above,

the petition for judicial review is summarily



Denied.    See 1st Cir. R. 27.0(c).




                                    - 5 -